Citation Nr: 0529193	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  01-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for tinnitus.  

2.  Entitlement to service connection for tinnitus based upon 
a reopened claim.  

3.  Entitlement to a disability rating for schizophrenia in 
excess of 10 percent from the date of the current claim in 
June 1998 through March 25, 2001.  

4.  Entitlement to a disability rating for schizophrenia in 
excess of 50 percent on and after March 26, 2001.  

5.  Whether new and material evidence has been received to 
reopen a previously  denied claim seeking service connection 
for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1962 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in November 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The claims 
file is currently under the jurisdiction of the VARO in St. 
Petersburg, Florida.  

In May 2005, the appellant and his spouse testified at a 
hearing held at the St. Petersburg RO before the undersigned.  
A transcript of that hearing is of record.  

It appears that the RO reopened and then denied the claim 
seeking service connection for tinnitus.  However, the Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed. Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, 
the Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.  

The issue of new and material evidence to reopen the issue of 
service connection for a bilateral hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied 
by unappealed rating action dated in July 1995.  

2.  The present attempt to reopen that claim was filed in May 
1997.  

3.  New evidence received since May 1997 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  New and material evidence establishes that tinnitus was 
incurred in service.  

5.  Prior to January 14, 1999, the service-connected 
schizophrenia was manifested by mild or transient symptoms 
which decreased work efficient and ability to perform 
occupational tasks only during periods of significant stress.  

6.  On and after January 14, 1999, the service-connected 
schizophrenia has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a depressed affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim seeking service connection for tinnitus.  38 C.F.R. 
§ 3.156(a)(1998-2001).  

2.  Entitlement to service connection for tinnitus is 
established based upon the reopened claim.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

3.  Entitlement to a disability rating for schizophrenia in 
excess of 10 percent is not established prior to January 14, 
1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.130, Diagnostic Code 9204 (1998-99).  

4.  Entitlement to a disability rating for schizophrenia of 
50 percent, but no more, is established on and after 
January 14, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.130, Diagnostic Code 9204 (1998-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Pertaining to the claim seeking to reopen and allow service 
connection for tinnitus, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim, 
as evidenced by the Board's favorable actions in the present 
decision.  

Pertaining to the increased rating claims for schizophrenia, 
the record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated June 29, 2001.  In this 
letter, the RO specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current increased rating 
claim, and extensive VA medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant specified at the May 2005 hearing that all 
pertinent evidence had been submitted to VA and that he had 
no additional evidence to submit in support of his claims.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in November 1997 and October 1998, long 
before the enactment of the VCAA in November 2000.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claim was last adjudicated in May 2003 after the 
final VCAA letter was issued in June 2001.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of the claim would have been 
different had initial adjudication been preceded by complete 
VCAA notification and development.  In sum, the Board is 
satisfied that the RO properly processed the present claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The appellant served on active duty in the U. S. Navy from 
June 1962 to May 1973, including seven years as a sonar 
technician which reportedly involved extensive exposure to 
loud noises.  In May 1971, the appellant complained of 
ringing in his right ear for two days in connection with a 
fungal infection which was being treated at that time.  On 
May 22 and 24, 1971, it was specifically reported that this 
ringing was no longer present and had subsided, and the 
fungal infection resolved soon afterward.  Otherwise, the 
service medical records, including the April 1973 report of 
the appellant's separation medical examination, are devoid of 
complaints, treatments, findings or diagnoses indicative of 
tinnitus (ringing in the ears).  

Likewise, the report of a VA medical examination of the 
appellant in May 1974 reflects no complaints or findings of 
tinnitus, which was first diagnosed on a VA audiometric 
evaluation in June 1995, more than 20 years after service.  

Schizophrenia was also diagnosed on a VA examination of the 
appellant in May 1974.  By rating action dated in August 
1974, service connection was granted for schizophrenia, rated 
10 percent disabling from May 1974.  

In an unappealed rating action dated in July 1995, service 
connection for tinnitus was denied on the grounds that the 
evidence at that time did not establish that tinnitus was 
either incurred in or aggravated by service.  The appellant 
sought to reopen this claim in May 1997.  

On a VA examination of the appellant in June 1997, the 
examining physician noted that the appellant complained of 
tinnitus which had begun in service in 1968 after a head 
injury sustained in a motor vehicle accident.  Since leaving 
the military in 1973, the appellant reported that he had 
worked as a telephone service operator and then as a civil 
service contractor on a weapons range with considerable noise 
exposure; he also reportedly shot firearms occasionally in 
right-handed fashion.  Audiometric evaluation of the 
appellant disclosed mild-to-moderate high frequency 
sensorineural hearing loss consistent with noise-induced 
permanent threshold shifts, but not consistent with a 
previous skull base fracture or concussive injury.  This 
examiner felt that the appellant's tinnitus was the result of 
this hearing loss, most likely due to long-term headphone use 
in the military, as well as postservice noise exposure and 
firearms use.  

On a VA psychiatric examination in July 1998, the appellant 
reported receiving psychiatric treatment in service, and was 
told at that time that he had a passive-aggressive 
personality.  Since May 1998, he had been employed as a 
security guard; prior to moving to Puerto Rico in March 1998, 
he reportedly had been employed in manufacturing.  He was 
currently living with his wife, three adult children, a 
nephew, a granddaughter and a grandson.  He reported that he 
had been having sleeping problems for a long time, but that 
he slept well with his current medications.  On mental status 
examination, the appellant was alert and completely oriented.  
His mood was slightly anxious, his affect was constricted, 
his attention was good, his concentration and memory were 
fair, and his speech was clear and coherent.  He was not 
hallucinating, nor was he suicidal or homicidal.  His insight 
and judgment were fair, and his impulse control was good.  
The Axis I diagnoses on this examination included latent 
schizophrenia and a sleep disorder, and a current Global 
Assessment of Functioning Scale (GAF) score of 80 was 
reported.  

The appellant was hospitalized for 20 days at a VA facility 
in Puerto Rico beginning on January 14, 1999, for complaints 
of depression with low energy, difficulty in sleeping, and 
irritability.  He also complained of multiple family 
problems.  Mental status evaluation at admission revealed 
that he was alert and in full contact with reality; his 
speech was logical, coherent, and relevant; there were no 
perceptual deficits; his mood was depressed with an 
appropriate affect; he was well oriented in three spheres 
(time, place, and person); and there was no evidence of 
suicidal or homicidal ideas.  During this period of 
hospitalization, the appellant exhibited frequent episodes of 
feeling down, no energy, and low self-esteem; he received 
both individual and group therapy, as well as occupational 
and recreational therapy, and he improved with medication.  
The Axis I diagnosis at this time was of depression, not 
otherwise specified; and a GAF score of 50 was reported.  

The appellant has been rated permanently and totally disabled 
for pension purposes since May 1999, due primarily to 
multiple physical ailments.  

On a VA ears examination of the appellant in October 1999, he 
gave a history of tinnitus since 1969, and a diagnosis of 
tinnitus was reported.  

The appellant was accorded another VA psychiatric examination 
in November 1999.  He reported that he had been unemployed 
since January 1999 after working as a security guard for 
eight months.  He needed pain mediation for various physical 
complaints, and he was also taking sleep medication to help 
control tinnitus.  He was living with his family, but did not 
socialize or leave the home.  He admitted hearing a voice at 
night and said that he had no interest in anything.  On 
mental status examination, the appellant was not 
hallucinating, nor was he suicidal or homicidal.  He was 
alert and oriented in three spheres; his affect was blunted; 
his attention, concentration, and memory were fair; his 
speech was clear and coherent; his insight and judgment were 
fair; and he exhibited good impulse control.  The Axis I 
diagnosis on this examination was of chronic, 
undifferentiated schizophrenia with depressive features, and 
a current GAF score of 60 was reported.  

VA outpatient treatment records from Puerto Rico dating from 
June 1998 to December 2000 are also of record.  These reflect 
frequent treatments for the appellant's numerous physical 
problems, as well as ongoing supportive therapy at the VA 
Mental Health Clinic.  These clinical records reflect minimal 
psychiatric symptoms.  In June 1998, it was reported that the 
appellant's wife was concerned about his temperament, as he 
was becoming more easily irritated and angered for the past 
year; she was also concerned about self-defeating actions 
which had resulted in his being laid off from different jobs.  
In December 1998, the appellant reported that his car was 
broken and that he was unable to get to his distant 
assignments as a security officer.  Mental status examination 
of the appellant at this time disclosed a dysphoric mood and 
affect but no psychiatric symptoms.  He was not suicidal; he 
was oriented in three spheres; and he presented good judgment 
and fair insight.  In March 1999, it was reported that the 
appellant was experiencing a "financial crunch" since the 
loss of his last job.  He said that his family felt that he 
should not work anymore, but that he should instead seek 
disability benefits.  The appellant reportedly agreed with 
his family that he had contributed to a string of "job 
failures."  In May 1999, it was reported that the appellant 
had not worked since January 1999 due to problems at work and 
his personality.  The appellant's answers at this time were 
all coherent, relevant, and logical; but the therapist was 
concerned about his poor motivation and interest.  

In January 2001, the appellant was awarded disability 
benefits by the Social Security Administration (SSA), 
effective from January 21, 1999 (the date he last worked), 
based primarily upon severe physical disabilities, including 
postoperative coronary artery disease and peripheral vascular 
insufficiency, decreased hearing, and hyperthyroidism, as 
well as schizophrenia.  The SSA administrative law judge 
noted that the appellant had worked for the Navy and other 
government contractors doing surveillance, satellite 
communications, spacecraft tracking, and weapons testing; he 
later worked as a customer service associate and as a 
security guard.  According to the January 2001 SSA decision, 
the appellant's physical conditions prevented much physical 
activity; in addition, his emotional condition added 
additional limitations because he became belligerent and got 
into trouble.  

On a VA psychiatric examination in August 2001, the appellant 
reported a history of auditory hallucinations since a motor 
vehicle accident in 1969; he denied visual hallucinations.  
He endorsed paranoid feelings, and both the appellant and his 
family endorsed hypersomnia.  He was taking medications to 
help him sleep.  He had been married only once, and he and 
his wife had been together for 38 years.  They had four adult 
children with whom he maintained contact.  He had held 
several jobs since service, being steadily employed from 1977 
to 1992 and again from 1994 to 1997, including two jobs that 
he held for seven years each.  His wife stated that his 
supervisor complained that he was frequently late for work.  
He did not accept authority and frequently challenged his 
superiors.  He was fired from his last job after he 
threatened his boss and destroyed business property.  
Nevertheless, the appellant denied any current legal 
problems.  On mental status examination, the appellant was 
alert and completely oriented.  His speech was at a normal 
rate, tone, and volume.  His thought processes appeared 
logical and goal directed, and he denied any suicidal or 
homicidal thoughts or intentions.  He denied flights of ideas 
or ideas of reference, but he endorsed paranoia.  His mood 
was defensive; insight and judgment appeared to be intact.  
The Axis I diagnosis at this time was of a psychosis, not 
otherwise specified, and a GAF score of 62 was reported.  The 
examiner commented that, although the appellant and his 
family reported that his illness was severely disruptive, the 
appellant showed no clear distortions in thought processes, 
although he was somewhat guarded in his answers.  

VA outpatient treatment records from Florida dating from 
January 2001 to May 2003 are also of record.  On March 26, 
2001, the appellant, who had recently moved from Puerto Rico 
to Orlando, sought treatment at the VA Mental Health Clinic.  
He was very vague, tangential, and circumstantial in relating 
his medical history, especially concerning events which 
occurred in service.  He indicated that he had received no 
psychiatric treatment since leaving the military in 1973 
until the late 1990's.  Throughout this period, he had stayed 
married to the same woman, and he had worked for various 
employers on government contracts.  He reported that he 
became very paranoid and very angry at times; his family 
would not allow him to drive because of road rage.  On mental 
status examination at this time, the appellant was oriented, 
alert, and in control.  His thinking was circumstantial and 
tangential; he also had some paranoid thinking.  His mood 
appeared to be stable, and no delusional systems were noted 
by the examiner.  The appellant denied hearing voices, 
although it was possible that he experienced visual 
hallucinations.  The Axis I diagnosis was of a 
schizoaffective disorder, and a GAF score of 50 was reported.  
Subsequent VA outpatient treatment records reflect ongoing 
supportive therapy.  In November 2001, it was reported that 
the appellant was stable and had no new major issues at that 
time.  In August 2002, it was again reported that the 
appellant's condition had been fairly stable.  On mental 
status examination in November 2002, the appellant was 
subdued but attentive, with good eye contact.  His affect was 
constricted but appropriate to the situation and ideas 
expressed.  His mood was concerned; his speech was low-toned 
but coherent and goal-directed, with no loose associations or 
tangential properties.  Hallucinations were reported by the 
appellant, but no delusions were detected by the examiner.  
The appellant's cognitive functions were intact, his memory 
was fair, and he was oriented to time, place, and person.  
The Axis I diagnosis in November 2002 was of a 
schizoaffective disorder, and a GAF score of 45 was reported.  

In March 2003, a VA audiologist stated that, having reviewed 
documentation that the appellant complained of tinnitus in 
May 1971 during service and further documentation that the 
appellant worked in sonar during service, it was his opinion 
that it was as likely as not that the appellant's tinnitus 
was at least partially due to his exposure to hazardous 
levels of noise during his active military service.  

In a May 2004 written statement, the appellant disputed the 
previous report that his postservice civilian employment on a 
weapons range involved exposure to loud noises; he said that 
this postservice employment took place at an underwater 
weapons range and was noise-free.  He alleged that he 
actually worked in a quiet room assembling test sections of 
torpedoes.  

The appellant testified at the May 2005 hearing that he had 
not experienced ringing in his ears prior to service; that he 
worked as a sonar technician for seven years while serving in 
the Navy and that this involved working in a high noise level 
area without hearing protection; that he initially 
experienced ringing in his ears during active service, 
although he did not complain about it much because he needed 
good hearing to keep his professional rating; that he has 
continuously experienced ringing in his ears since service; 
and that nothing he did after service could have caused or 
aggravated his tinnitus.  His wife agreed that he has 
continuously complained of tinnitus since sometime during 
service.  The appellant also testified that he has not worked 
since January 2000.  Prior to that time, he worked as a 
security guard just to pay his bills while trying to update 
his resume and get back into government contract work.  He 
said that he experienced trouble in getting to his assigned 
workplaces in Puerto Rico on time due to rough roads and car 
trouble, and that this just wore down his nerves.  His wife 
added that he was fired from his last job as a security guard 
in Puerto Rico after he got angry with a co-worker for no 
reason and vandalized the office and equipment.  The 
appellant also testified that he currently received all his 
psychiatric treatment from VA, where he saw a psychiatrist 
about every six months to check the medication he takes for 
depression.  The appellant was currently living with his 
wife, oldest daughter and two grandchildren.  He watches TV 
during the day and spends a lot of time in his room; but he 
enjoys watching the baby, and he does some chores around the 
house.  He also goes to the movies by himself or to his 
medical appointments, using the bus for transportation since 
his family won't let him drive.  

III.  Analysis

A.  Service Connection for Tinnitus:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for tinnitus was initially 
denied by unappealed rating action dated in July 1995.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claims to reopen were received 
in 1997, so this new amendment does not apply to this case.  

The new evidence received since the final July 1995 rating 
determination includes several current diagnoses of tinnitus 
and at least one medical opinion favorable to the claim.  
Consequently, the Board has no hesitation in concluding that 
new and material evidence has been received to reopen the 
previously denied claim.  

A review of the entire evidentiary record discloses that the 
appellant complained of tinnitus in his right ear on one 
occasion in service.  Although the service medical records 
indicate that this episode quickly resolved, the appellant 
has testified under oath that tinnitus has been continuously 
present since this episode in service, and his wife has also 
testified that he has continuously complained of ringing in 
his ears since service.  It is not disputed that the 
appellant currently has tinnitus, which was not diagnosed 
until 1995.  

The appellant was exposed to significant acoustic trauma 
while serving as a sonar technician in service, and he has 
maintained that, despite some reports to the contrary, his 
postservice employment did not involve any exposure to loud 
noises.  Based upon these facts, a VA audiologist concluded 
in May 2003 that it is as likely as not that the appellant's 
current tinnitus is at least partially due to his exposure to 
hazardous noise levels during his active service.  Nothing in 
the current evidentiary record convincingly contradicts this 
medical opinion of the facts upon which it is based.  
Accordingly, this appeal will be allowed, and service 
connection for tinnitus will be granted based upon the 
current, reopened claim.  

B.  Increased Rating for Schizophrenia:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

At the time the current claim seeking an increased rating for 
schizophrenia was filed in June 1998, and for a considerable 
period of time afterward, the service-connected psychiatric 
disability was largely asymptomatic and controlled by 
medications.  Thus, the appellant reported on the official VA 
examination in July 1998 that, despite his long-term sleeping 
problems, he was currently sleeping well with medications.  A 
GAF score of 80 was reported on this examination, which 
represents no more than slight social and occupational 
impairment.  This is entirely consistent with the initial 
10 percent schedular rating under Diagnostic Code 9204 of the 
Rating Schedule.  

However, the appellant was admitted to a VA facility in 
January 1999 complaining of depression, low energy, sleep 
disturbances, and irritability.  He has been unemployed since 
this time, although (as noted by the SSA) his multiple 
physical disabilities are primarily responsible for his 
unemployed status.  Nevertheless, GAF scores in the range of 
45-62 have been reported since January 1999.  These GAF 
scores are consistent with moderate-to-severe symptoms and 
are contemplated by the current 50 percent disability rating.  
The RO has made this increased rating effective from 
March 21, 2001, the date of the appellant's initial visit to 
the VA Mental Health Clinic in Florida; however, the Board 
believes that the increase in the severity of the psychiatric 
symptoms can be dated to January 14, 1999, the date of the 
appellant's admission to the VA hospital in Puerto Rico.  

The appellant has not demonstrated psychiatric symptoms such 
as suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near continuous 
panic attacks, impaired impulse control, spatial 
disorientation, neglect of personal appearance, or the 
inability to establish and maintain effective relationships, 
associated with the next higher rating of 70 percent.  
Indeed, the appellant has maintained throughout the period of 
this appeal a long-term and highly successful marriage and a 
close family life.  It is also noted that many of his 
difficulties with past employers, such as persistent 
tardiness and vandalizing equipment and property, appear to 
be deliberate instances of self-defeating actions and 
behavior by the appellant, as noted in the VA outpatient 
treatment records.  In general, the appellant has not 
manifested psychiatric symptoms of such a severity as to 
warrant the next higher rating of 70 percent under the Rating 
Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

The previously denied claim seeking service connection for 
tinnitus is reopened.  

Service connection for tinnitus is granted based upon a 
reopened claim.  

A rating in excess of 10 percent for schizophrenia is denied 
prior to January 14, 1999.  

A 50 percent rating for schizophrenia, but no higher, is 
granted from January 14, 1999, subject to controlling 
regulations applicable to the payment of monetary benefits.  




REMAND

Entitlement to service connection for a bilateral hearing 
loss disability has been previously denied by unappealed 
rating action dated in July 1995.  In May 2003, the St. 
Petersburg RO denied an attempt by the veteran to reopen this 
claim by the submission of new and material evidence.  The 
veteran's January 2004 written statement clearly constitutes 
a timely notice of disagreement with the May 2003 rating 
determination.  Since the RO has not provided a statement of 
the case to the appellant in response to this notice of 
disagreement, a remand is required for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

The veteran and his representative should 
be provided a statement of the case in 
response to the veteran's notice of 
disagreement with the May 2003 decision 
denying the reopening of the claim 
seeking service connection for a 
bilateral hearing loss disability.  The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this new issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  If an appeal to the Board 
is perfected pertaining to the remanded matter, the RO should 
return this appeal to the Board in accordance with proper 
appellate procedures.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


